Citation Nr: 0725156	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
type II, also claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had a hearing before the 
Board in June 2006 and the transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2006).

The case was brought before the Board in November 2006, at 
which time the claim for service connection for an acquired 
psychiatric disorder was reopened, and that claim, along with 
the hearing loss, tinnitus and diabetes claims, were remanded 
to allow the agency of original jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include affording him VA examinations. The requested 
development having been partially completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  

During the pendency of this appeal a May 2007 rating decision 
granted service connection for major depression, which 
constitutes full substantiation of the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Accordingly, the issue is no longer before the 
Board here.

The issues of entitlement to service connection for tinnitus 
and diabetes mellitus, type II, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and there is no competent 
and persuasive evidence that shows a causal link between his 
hearing loss and any remote incident of service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The 2004 letter told him what evidence 
was necessary, to provide or identify any relevant evidence, 
and that it was ultimately his responsibility to ensure that 
VA received any relevant evidence.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
March 2006 letter told him how disability ratings are 
determined and how effective dates are assigned in general.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  That was done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his current hearing loss can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the veteran's hearing loss 
is March 2007, over three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current hearing loss is due to in-
service noise exposure working around constant gunfire.  He 
further testified that after service he worked as a cook and, 
therefore, never experienced any post-service noise trauma.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD-214 indicates he worked as a communications 
specialist.  During his hearing before the Board, the veteran 
testified that his MOS entailed assembling and disassembling 
radio equipment used in the field routinely around heavy 
gunfire.  The veteran's service medical records, however, are 
silent as to any complaints, treatments or diagnoses of any 
hearing related problems.  His entrance and separation 
examination indicate hearing within normal limits.  In short, 
even if the Board were to assume in-service noise exposure, 
his service medical records are devoid of any findings 
consistent with an in-service chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss is related to his alleged in-service noise 
exposure or any other remote incident in service. The Board 
concludes it is not. 

VA outpatient treatment records from 1977 to 2006 are silent 
as to any complaints, treatments or diagnoses of hearing 
loss.  The veteran testified his hearing was tested shortly 
after discharge from the military, but aside from a 1977 
hospitalization record unrelated to hearing problems, those 
records were unattainable.  Indeed, a 2004 VA outpatient 
treatment record indicates the veteran denied any hearing 
problems.

The veteran was afforded a VA examination in March 2007 where 
the examiner diagnosed the veteran with bilateral mild to 
moderate sensorineural hearing loss with mildly reduced word 
recognition for the right ear and normal word recognition for 
the left ear.  In regard to etiology, the examiner opined as 
follows:

The file documented the veteran was a communications 
specialist and was not involved in combat.  The file 
also documented normal auditory thresholds at entrance 
and separation.  There is no evidence of hearing 
loss...during military service.  Today's audiometric 
configuration is not consistent with noise induced 
hearing loss.  Considering all the evidence, it is not 
as likely as not hearing loss...resulted from acoustic 
trauma during military service.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a review of the relevant evidence in the claims file, 
including the veteran's service medical records and VA 
outpatient records.  Also compelling, the examiner did not 
dispute the veteran's lack of post-service noise trauma.  
Rather, the examiner opined that the veteran's type of 
hearing loss is not consistent with noise induced hearing 
loss. 

Indeed, no medical provider has ever linked the veteran's 
hearing loss to any remote incident of service or otherwise 
conflicted with the VA examiner's findings.  Also 
significant, there is no history of reported bilateral 
hearing loss until 2007, over thirty years after service. 

The Board has considered the veteran's and his ex-wife's 
statements that he suffered with hearing problems while in 
the military.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss to any remote incident of 
service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

Regrettably, despite the lengthy procedural history, the 
claims of entitlement to service connection for tinnitus and 
diabetes mellitus, type II, must once again be remanded.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim in 
November 2006, it was, in part, for affording the veteran 
adequate VA examinations for his claims.  As part of the 
Remand instructions, the examiner was to have the claims file 
available and reviewed prior to rendering an opinion.  The 
veteran was afforded appropriate VA examinations in March 
2007, but it is clear from the examiners' reports of the 
veteran's medical history that his claims file was not 
reviewed.  This is explained more thoroughly below.

The veteran alleges that his ears began ringing while in 
active service and he first had symptoms of diabetes in 
active service, to include frequent urination and constant 
thirst.  

A VA hospitalization record for a period of hospitalization 
from March to April 1977 indicates the veteran complained of 
occasional tinnitus at that time.  Although the 
hospitalization record was in connection with a psychiatric 
episode, the medical facility at that time conducted a 
physical examination, to include laboratory tests.  Those 
laboratory results included CBC with hemoglobin of 14.6, 
hematocrit 43.7, WBC's 6.5 and initial urinalysis indicative 
of traces of protein and 4-6 WBC's.  Repeat urinalysis 
revealed no protein and 2-3 WBC's.  

From the veteran's June 2006 testimony at the Board hearing, 
it appears he is alleging the 1977 record is indicative of 
the early stages of his diabetes, which was not formally 
diagnosed until decades later. 

Regrettably, additional medical records from that time period 
were unattainable.  The veteran was afforded appropriate VA 
examinations in March 2007 where the examiners diagnosed the 
veteran with tinnitus and diabetes mellitus, type II.  
Although both examiners indicate they reviewed the claims 
file, neither examiner referenced or otherwise mentioned the 
1977 hospitalization record.  Rather, both concluded that 
because the conditions were not diagnosed in the military or 
for years thereafter, they are not likely related to any 
incident of his military service.  These opinions do not 
reconcile the findings in the 1977 hospitalization record 
and, therefore, are inadequate.  Medical opinions are 
indicated.

The RO should also take this opportunity to obtain the 
records of recent VA outpatient treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VAMC in Leavenworth, Kansas from 
July 2004 to the present and Kansas City, 
Missouri from November 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2. After obtaining the above records, to 
the extent available, ask the examiners 
who conducted the March 2007 VA 
examinations for tinnitus and diabetes, if 
available, to issue an addendum to their 
opinions for the claimed conditions of 
tinnitus and diabetes mellitus, type II, 
in light of the 1977 VA hospitalization 
record indicating complaints of tinnitus 
and various laboratory results.  After 
reviewing the file, the examiners should 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the veteran's 
current tinnitus and diabetes mellitus, 
type II, are related to his military 
service.  

Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical evidence, to include 
past VA examinations and the VA 
hospitalization record from March to April 
1977. 

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

3.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


